In The

                                 Court of Appeals
                       Ninth District of Texas at Beaumont
                              ___________________

                               NO. 09-12-00490-CV
                              ___________________

            CHRISTUS ST. ELIZABETH HOSPITAL, Appellant

                                        V.

                       DOROTHY GUILLORY, Appellee

__________________________________________________________________

             On Appeal from the County Court at Law No. 1
                        Jefferson County, Texas
                     Trial Cause Number 119806
__________________________________________________________________

                                    OPINION

      In this interlocutory appeal, we are asked to decide whether an expert report

is required under the provisions of the Texas Medical Liability Act where the

plaintiff, a hospital visitor and not a patient, files a suit seeking to recover for

injuries that allegedly occurred when the plaintiff slipped and fell on water that

was on the floor of a hallway. See Tex. Civ. Prac. & Rem. Code Ann. §




                                         1
51.014(a)(9) (West Supp. 2012), § 74.351(a) (West 2011). 1 After the hospital

requested that the trial court dismiss the case based on the plaintiff’s failure to

timely file an expert report, the trial court denied the hospital’s motion. We

conclude that plaintiff’s claims against the hospital are not health care liability

claims under the Texas Medical Liability Act. See id. § 74.001(a)(13) (West Supp.

2012) (defining the term “health care liability claim”). We hold that the trial court

properly denied the hospital’s motion to dismiss, and we affirm the trial court’s

order.

                                     Background

         After visiting her husband in the intensive care unit, located on the second

floor of Christus Health Southeast Texas,2 Dorothy Guillory slipped in a liquid on

the floor of the hallway near the nurse’s station. Claiming that the hospital’s

employees “negligently permitted the floor to become slippery and wet,

         1
        Under the Texas Medical Liability Act, “‘[h]ealth care liability claim’
means a cause of action against a health care provider or physician for treatment,
lack of treatment, or other claimed departure from accepted standards of medical
care, or health care, or safety or professional or administrative services directly
related to health care, which proximately results in injury to or death of a claimant,
whether the claimant’s claim or cause of action sounds in tort or contract.” Tex.
Civ. Prac. & Rem. Code Ann. § 74.001(a)(13) (West Supp. 2012).
         2
       The hospital was initially named in Guillory’s original petition as Christus
St. Elizabeth Hospital. In Christus’s answer, Christus stated that its name is
Christus Health Southeast Texas, and that it did business as Christus Hospital—St.
Elizabeth. Guillory’s second amended complaint named Christus Health Southeast
Texas, d/b/a Christus Hospital—St. Elizabeth as the defendant.
                                        2
negligently or willfully allowed such condition to continue[,] and negligently or

willfully failed to warn [Guillory] of the condition of the floor[,]” Guillory filed

suit and sought to recover for her injuries that resulted from the fall. Guillory later

filed her Second Amended Original Petition, her live pleading,3 and claimed that

the hospital had negligently failed to maintain the floor in a reasonably safe

condition, failed to adequately warn her of the floor’s unsafe condition, and failed

to adequately light the area where she fell.

      Christus did not file a motion to dismiss until the Texas Supreme Court

decided Texas West Oaks Hospital, LP v. Williams, 371 S.W.3d 171 (Tex. 2012),

which construes the term “safety,” a component of the phrase “health care liability

claim.” See Tex. Civ. Prac. & Rem. Code Ann. § 74.001(a)(13). In its motion to

      3
         During the hearing on the hospital’s motion to dismiss, the trial court
allowed Guillory to amend her First Amended Original Petition. The trial court
stated that it would allow the amendment to clarify any ambiguity in Guillory’s
pleadings and to allow Guillory’s pleadings to reflect that Guillory was not
asserting a health care liability claim. During the hearing, the hospital did not
object to the trial court’s granting Guillory leave to amend her pleadings, even
though the amendment occurred after the hearing. Eight days after Guillory
amended her complaint, the trial court signed an order denying the hospital’s
motion to dismiss. The hospital has not complained on appeal that the trial court
allowed Guillory to amend her pleadings, and the hospital has not relied on the
allegations in Guillory’s prior petitions to argue that Guillory asserted a health care
liability claim against the hospital. Given the procedural history of this case and
the arguments of the parties, we resolve whether Guillory asserted a health care
liability claim against the hospital based on the allegations in Guillory’s Second
Amended Original Petition without deciding whether Christus could have claimed
that the allegations in Guillory’s original petition triggered her duty to file an
expert report under the Texas Medical Liability Act. See Tex. R. App. P. 33.1(a).
                                            3
dismiss, Christus alleged that Guillory was required, but failed, to file an expert

report “critical of [the hospital’s] hallway maintenance and safety measures[.]” See

Tex. Civ. Prac. & Rem. Code Ann. § 74.351(a) (requiring an expert report to be

served in cases involving a “health care liability claim[]” on or before the 120th

day after the claim is filed). Guillory responded to the hospital’s motion, asserting

that she had not filed a health care liability claim against the hospital. Guillory’s

response explains that, on the day Guillory fell, she was a visitor and was not on

Christus’s premises to receive treatment.

      After conducting a hearing on the hospital’s motion, the trial court signed an

order denying Christus’s motion to dismiss. Subsequently, Christus filed an

interlocutory appeal. In one issue, the hospital asserts that Guillory’s Second

Amended Petition asserts a “health care liability claim” under the Texas Medical

Liability Act because it alleges that Christus departed from accepted standards of

safety.

                                     Discussion

      The Texas Supreme Court has not yet addressed whether a garden-variety

premises case involving a visitor’s slip-and-fall is a “health care liability claim” as

defined by the Texas Medical Liability Act. See id., § 74.001(a)(13). In cases

involving similar facts, two of our sister courts have reached opposite conclusions

with respect to whether an expert report is required in a case brought by a visitor
                                        4
who fell due to the condition of a common area of the hospital’s premises.

Compare Doctors Hosp. at Renaissance, Ltd. v. Mejia, No. 13-12-00602-CV, 2013

Tex. App. LEXIS 9633 (Tex. App.—Corpus Christi Aug. 1, 2013, pet. filed)

(mem. op.) (affirming the trial court’s order that denied a hospital’s motion to

dismiss a case brought by the plaintiff, a visitor who fell on the waxed floor of a

walkway, where the plaintiff failed to file an expert report), with Ross v. St. Luke’s

Episcopal Hosp., No. 14-12-00885-CV, 2013 Tex. App. LEXIS 2796 (Tex.

App.—Houston [14th Dist.] March 19, 2013, pet. filed) (affirming the trial court’s

order dismissing a case where the plaintiff, a visitor who fell in the hospital’s

lobby, failed to file an expert report).

      The question of whether a particular claim falls under the expert report

requirements of the Texas Medical Liability Act is a question of law; as a result,

we review the trial court’s ruling under a de novo standard. West Oaks, 371
S.W.3d at 177; Marks v. St. Luke’s Episcopal Hosp., 319 S.W.3d 658, 663 (Tex.

2010). In West Oaks, the Texas Supreme Court stated that “our focus in

determining whether claims come under the TMLA is not the status of the

claimant, but the gravamen of the claim or claims against the health care provider.”

West Oaks, 371 S.W.3d at 178. The West Oaks Court further explained that the

term “claimant,” as defined under the Texas Medical Liability Act, “expands the

breadth of [health care liability claims] beyond the patient population.” Id.
                                           5
      In West Oaks, the plaintiff suffered an injury caused by a patient who, due to

the patient’s mental condition, required increased supervision by the hospital’s

staff. Id. at 181. Because the hospital’s relationship with the patient was material

and significant to the plaintiff’s allegations against the hospital, the West Oaks

Court concluded that the expert report requirements of the Texas Medical Liability

Act applied, holding that the claim in that case was “based on claimed departures

from accepted standards of health care.” Id. at 181. Although the Court in West

Oaks gave the phrase “health care liability claim” a broad meaning, the plaintiff’s

allegations in West Oaks included alleged departures from the applicable standards

that applied to a facility treating patients for mental conditions. Id.

      In our opinion, no nexus exists between the claims Guillory asserts in her

Second Amended Original Petition and the hospital’s duties of providing

healthcare. Guillory did not allege that Christus had departed from any accepted

standards of health care. Instead, the gravamen of Guillory’s petition is that the

hospital breached standards of ordinary care to a visitor present in a common area

of the hospital, a duty that is no different than the duties imposed on other

businesses that permit visitors to be present on their premises.

      More recently, in Psychiatric Solutions, Inc. v. Palit, 56 Tex. Sup. Ct. J. 946,

2013 Tex. LEXIS 598 (Tex. Aug. 23, 2013), the Texas Supreme Court held that a

claim that falls under the Texas Medical Liability Act requires a nexus between the
                                         6
plaintiff’s injury and the alleged violation of an accepted standard of health care.

Id. at *7 (“[B]ecause Palit’s allegations implicate a standard of care that requires

expert testimony to prove or refute it, his claim is an HCLC.”). While the need to

have an expert report that articulates a medical standard is not a litmus test in

determining whether a claim is a health care liability claim, Guillory will not need

a physician or health care provider to create jury issues on her claim that the

hospital was negligent in failing to properly clean, inspect, or light its hallway. See

Murphy v. Russell, 167 S.W.3d 835, 838 (Tex. 2005) (“The fact that in the final

analysis, expert testimony may not be necessary to support a verdict does not mean

the claim is not a health care liability claim.”). Christus also failed to direct the trial

court or to direct us to any health care standards governing a hospital’s

maintenance or lighting of its halls or buildings.

      We conclude that Guillory has not alleged that Christus departed from any

standard that is pertinent to accepted standards of health care; therefore, Guillory

has not asserted a health care liability claim against Christus under the Texas

Medical Liability Act. We hold the trial court did not err in denying the hospital’s

motion to dismiss, and we affirm the trial court’s order.




                                            7
      AFFIRMED.




                                           ___________________________
                                                HOLLIS HORTON
                                                     Justice



Submitted on June 6, 2013
Opinion Delivered November 14, 2013
Before McKeithen, C.J., Kreger and Horton, JJ.




                                       8